UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
R. ALEXANDER ACOSTA, Secretary of
Labor,

                          Petitioner,
                                                            ORDER ADOPTING R&R
-against-                                                    18-MC-3445 (DRH)(GRB)

GLENN WAYNE WHOLESALE BAKERY
INC., d/b/a/ Glenn Wayne Bakery, GLENN
ALESSI, individually and as a custodian of
records, WAYNE STELZ, individually and
as a custodian of records,

                                    Respondents.
-----------------------------------------------------X

HURLEY, Senior District Judge:

                                             INTRODUCTION

        Presently before the Court is the Report and Recommendation (R&R), dated June 20,

2019, of Magistrate Judge Gary R. Brown recommending that the Court deny the request to toll

the statute of limitations with leave to renew.1 The time to file objections has expired, and no

objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the R&eR

for clear error, and finding none, now concurs in both its reasoning and its result. As such, the

Court adopts the June 20, 2019 R&R of Judge Brown as if set forth herein. Accordingly,

        IT IS HEREBY ORDERED that Petitioner’s request to toll the state of limitations is

denied with leave to renew.



1
  To the extent that Petitioner also moved to compel Respondents to produce certain documents pursuant
to an administrative subpoena, such motion has been rendered moot. Judge Brown ordered the Parties to
comply with such subpoena during a motion hearing held on June 20, 2019, and Respondents provided
the documents as ordered.

                                                   Page 1 of 2
       The Clerk of Court is directed to enter judgment accordingly and close the case.

Dated: Central Islip, N.Y.
       August 28, 2019                              /s/ Denis R. Hurley
                                                    Denis R. Hurley
                                                    United States District Judge




                                           Page 2 of 2
